COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
LINDA SMITH,                                                       No. 08-14-00317-CV
                                                 §
                          APPELLANT,                                  Appeal from the
                                                 §
V.                                                                  388th District Court
                                                 §
JOHN BURT,                                                       of El Paso County, Texas
                                                 §
                            APPELLEE.                                 (TC# 89-11455)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court to determine whether it should be dismissed for want of

prosecution. Finding that the Appellant’s brief has not been filed, we dismiss the appeal for want

of prosecution.

       Appellant’s brief was due to be filed on March 25, 2015 but none was filed. On April 1,

2015, the Clerk notified Appellant that her brief was past due and no motion for extension of

time had been filed. The letter advised Appellant that the Court intended to dismiss the appeal

for want of prosecution unless Appellant responded within ten days and showed grounds for

continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the brief nor a motion for extension

of time in which to file the brief has been filed. Accordingly, we dismiss the appeal for want of

prosecution.

April 22, 2015
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.